Citation Nr: 0704026	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
spondyloarthropathy (formerly shown as ankylosing 
spondylitis, Reiter's syndrome, rheumatoid arthritis and 
psoriatic arthritis), with a Dupuytren's contracture of the 
left and right ring fingers, residuals of an excision of a 
left heel spur, a right rotator cuff repair, and arthritis of 
both wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1976 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the active process of the 
veteran's spondyloarthropathy has totally incapacitated him.

2.  The evidence demonstrates that the veteran has at least 
170 degrees of flexion and abduction in his right shoulder.

3.  The evidence shows that both of the veteran's ring 
fingers are fixed in 90 degrees of flexion.

4.  The evidence demonstrates that the veteran has a moderate 
disability of the left heel.

5.  The evidence fails to show that the veteran has 
dorsiflexion in either wrist to less than 15 degrees; or that 
he has palmar flexion in the left wrist that is limited in 
line with his forearm.

6.  The evidence demonstrates that the veteran's right wrist 
is limited in line with his forearm.






CONCLUSION OF LAW

Criteria for a rating in excess of 60 percent based on either 
the active process of spondyloarthropathy, or on its chronic 
residuals, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5002, 5201, 5215, 5227, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

At a VA examination in January 2005, it was concluded that 
the veteran's symptomatology was most consistent with 
spondyloarthropathy, which is rated under 38 C.F.R. § 4.71a, 
DC 5002.  This DC requires both the active process of 
spondyloarthropathy and its chronic residuals to be rated 
separately with the higher of the two evaluations being 
assigned.

Active Process of Spondyloarthropathy

The veteran is rated at 60 percent for the active process of 
spondyloarthropathy under 38 C.F.R. § 4.71a, DC 5002.  A 60 
percent rating is assigned when a veteran has active 
symptomatology, which is less than the criteria for a 100 
percent rating, but which is accompanied by weight loss and 
anemia that is productive of either severe impairment of 
health or severely incapacitating exacerbations, occurring 4 
or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned when a veteran has 
spondyloarthropathy with constitutional manifestations 
associated with active joint involvement, and which is 
totally incapacitating.

The veteran testified at a RO hearing in August 2004 that he 
is experiencing pain in the neck, back, shoulder and hands as 
a result of the arthritis and spinal surgery.  He also 
indicated that he was having problems in all of his weight 
bearing joints, including his hips, knees and ankles.  The 
veteran indicated that he was currently taking Feldene, 
Methotrexate, and every eight weeks he undergoes a two-hour 
injection of Remicade.  The veteran also testified that he 
worked full-time in a Road-Grader type machine (although the 
veteran reported at a January 2005 VA examination that he had 
become unemployed).  

The veteran has been diagnosed with, and treated for, a 
number of different diseases during the course of this 
appeal, including rheumatoid arthritis, Reiter's syndrome, 
and psoriatic arthritis, as doctors have searched for the 
appropriate diagnosis of his condition.  Nevertheless, at a 
VA examination in January 2005, the examiner indicated that 
the veteran likely had spondyloarthropathy, as it is a 
condition that occurs as a result of diarrheal disease, which 
the veteran reported having at the onset of his illness.  
Spondyloarthropathy is also consistent with the psoratic rash 
that the veteran experienced, and heel spurs are often seen 
with spondyloarthropathy.  The examiner explained that 
rheumatoid arthritis was not likely as there was no 
laboratory confirmation of it.

The veteran is clearly adversely impacted by his 
spondyloarthropathy.  At his RO hearing, the veteran's wife 
testified that on occasion she would have to assist the 
veteran with buttoning his shirts and getting on his boots in 
the morning, and she indicated that the veteran had trouble 
carrying plates or doing any heavy lifting.  The evidence 
also reflects that the veteran is prescribed a large amount 
of medication for his condition, including a prescription for 
Remicade which requires the veteran to get an injection every 
8 weeks.  

However, the medical evidence fails to show that the 
veteran's condition is totally incapacitating.  The veteran 
underwent a general VA examination in 2002 where he 
complained of stiffness in multiple joints; nevertheless, the 
veteran was calm and cooperative and he was able to manage 
his benefit payments.   The veteran testified in August 2004 
that he worked full-time driving a road grader, and although 
it appears he had become unemployed by the time of his VA 
examination in January 2005, this does not appear to be the 
exclusive result of his spondyloarthropathy.  At his VA 
examination in January 2005, the examiner indicated that the 
inflammation seemed to be fairly well-controlled by the 
veteran's medication regimen, noting that he was able to walk 
without a limp and to dress and undress without difficulty.  

Treatment records from Dr. King were also obtained, detailing 
the veteran's Remicade injections; however, these records 
also fail to show total incapacitation as a result of 
spondyloarthropathy.  For example, in both July and October 
2004, Dr. King indicated that the veteran had no problems 
with his activities of daily living and was functioning well.

Accordingly, as the evidence fails to show that the veteran 
is totally incapacitated as a result of his 
spondyloarthropathy, the criteria for a 100 percent rating 
for an active process have not been met.

Chronic Residuals of Spondyloarthropathy

The rating criteria provide that the chronic residuals of the 
disability should also be considered.  Residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints (defined in 38 C.F.R. § 4.45) affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis, and the higher evaluation 
between the active process and the residuals is assigned.

In this case, the veteran has several joints which appear to 
be affected by his spondyloarthropathy including his fingers, 
his left heel, his wrists, and his right shoulder.  As such, 
each disability must be separately considered, and then 
combined, to determine whether the combined rating exceeds 
the 60 percent that has been assigned for the active process 
of the spondyloarthropathy.

Fingers

The rating criteria for fingers provide that when the ring 
finger of a hand is the only impacted finger on a hand, a 
compensable rating is not available, even if the ring finger 
is unfavorably ankylosed.  38 C.F.R. § 4.71a, DC 5227.

The medical evidence demonstrates that both of the veteran's 
ring fingers are fixed in flexion (a VA examination in 2002 
showed contracture of both ring fingers, which were fixed in 
flexion at 70 degrees; a January 2005 VA examination showed 
that the veteran's ring fingers were fixed in 90 degrees of 
flexion; and Dr. King similarly noted that the veteran had a 
fixed flexion deficit in his ring fingers bilaterally).  

However, the medical evidence fails to show that any fingers, 
other than the ring fingers, are affected by the veteran's 
spondyloarthropathy.  As such, a compensable rating is not 
available under DC 5227, although a 10 percent rating could 
be warranted as a group of minor joints.  

Left Heel Spur

Heel disabilities are rated under 38 C.F.R. § 4.71a, 5284, as 
"foot injuries, other," based on the severity of the 
disability.  10, 20, and 30 percent ratings assigned 
depending on whether the heel disability is moderate, 
moderately severe, or severe respectively. 

In the veteran's case, his left heel disability appears to be 
at most moderate.  At a VA examination in January 2005, the 
examiner concluded that the veteran's heel condition was 
resolving and was well controlled by activity modification.  
It was noted that the veteran could not do high impact 
activities; nevertheless, the veteran did not need any 
special shoes, braces, canes, or other assistive devices.  
The examination revealed some limitation of subtalar motion, 
although no pain was seen.  There was full ankle range of 
motion.  Treatment records fail to show that the veteran's 
heel disability more severe than what was shown by the VA 
examination.

As such, a 10 percent rating would be warranted for the 
veteran's heel.

Wrists

Disabilities of the wrist are rated under 38 C.F.R. § 4.71, 
DC 5215.  Under this DC, a 10 percent rating is assigned 
where either dorsiflexion of the wrist is less than 15 
degrees, or where palmar flexion of the wrist is limited in 
line with the forearm.

The veteran has undergone two VA examinations.  At the first 
examination in 2002, the veteran had dorsiflexion of the 
right wrist from 0 to 45 degrees and dorsiflexion of the left 
wrist from 0 to 65.  He had palmer flexion of the right wrist 
from 0 to 30 degrees and palmar flexion of his left wrist 
from 0 to 60 degrees.  At the second examination in January 
2005, he demonstrated flexion in his left wrist from 0 to 30 
degrees and extension (dorsiflexion) from 0 to 20 degrees in 
his left wrist.  However, while he had extension from 0 to 30 
degrees in his right wrist, he had 0 degrees of flexion.  

Accordingly, a compensable rating is not available for the 
veteran's left wrist condition under DC 5215, but a 10 
percent rating would be warranted for palmar flexion of the 
right wrist in line with the forearm.  The left wrist, 
however, could justify a 10 percent evaluation due to its 
identification as a major joint, affected by the veteran's 
disorder.  

Right rotator cuff repair

Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is 
assigned when the range of motion of an arm is limited to 
shoulder level.

At a VA examination in 2002 the veteran had flexion and 
abduction of his shoulders from 0 to 180 degrees and 
internal/external rotation from 0 to 90 degrees, and the 
veteran did not voice any complaints of discomfort. 

X-rays in 2005 showed degenerative and post traumatic changes 
in the right shoulder.  The veteran also underwent two VA 
examinations in January 2005.  At one examination he had 
active forward flexion from 0 to 175 degrees, and abduction 
from 0 to 170 degrees in his right shoulder; and at the other 
examination, the veteran had normal range of motion.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner in 2005 indicated that the veteran had mild pain 
associated with the range of motion testing, and it was 
conceivable that pain could further limit the functioning of 
the veteran's shoulder after repetitive motion.  However, the 
examiner was unable to ascertain how much the range of motion 
would actually be diminished, and given that the veteran 
demonstrated a considerably greater range of motion in his 
shoulder than what would warrant a compensable rating, even 
if pain limited his motion, it would still not be to a 
compensable level. 

As such, the medical evidence has failed to show that the 
range of motion of the veteran's right shoulder is limited to 
shoulder level, as he demonstrated at least 170 degrees of 
flexion at every examination.  Accordingly, a compensable 
rating is not available for the veteran's right shoulder 
under DC 5201.  Given that there is some limitation of 
motion, however, and the shoulder is a major joint, a 10 
percent evaluation could be assigned.  

Combining the 10 percent evaluation for the fingers, heel 
spur, each wrist and shoulder would yield only a 40 percent 
evaluation.  (See 38 C.F.R. § 4.25.)  Obviously, this is less 
than the rating assigned for the disability as an active 
process.  Accordingly, the veteran's claim for a rating in 
excess of 60 percent for spondyloarthropathy is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, since the appeal arose from the 
downstream element of a grant of service connection, notice 
as required by 38 U.S.C.A. § 5103(a) has been fulfilled, and 
as the veteran has been furnished a statement of the case and 
supplemental statements of the case, all procedural 
safeguards have been satisfied.  

With respect to the duty to assist, VA and private treatment 
records have been obtained.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the RO and was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 60 percent for 
spondyloarthropathy is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


